Case: 09-30768     Document: 00511000666          Page: 1    Date Filed: 01/11/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 11, 2010

                                     No. 09-30768                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



KELVIN WELLS; KELDA PRICE WELLS,

                                                   Plaintiffs - Appellants
v.

UNITED STATES DEPARTMENT OF EDUCATION; SECRETARY OF
EDUCATION; UNITED STATES DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT; SECRETARY OF HUD,

                                                   Defendants - Appellees




     Appeal from the United States District Court for the Middle District of
                                  Louisiana
                                 3:09-CV-456


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
        The plaintiffs filed this suit pro se in district court seeking injunctive relief
pursuant to the Freedom of Information Act (“FOIA”). The plaintiffs alleged that
they requested documents from the defendants and that their request was
ignored, denied, and/or tampered with. In addition to seeking injunctive relief
under FOIA, the plaintiffs also asserted that their Fourteenth Amendment

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30768    Document: 00511000666      Page: 2   Date Filed: 01/11/2010

                                  No. 09-30768

rights of due process and equal protection were violated when the defendants
allegedly failed to respond to the FOIA request. The plaintiffs asked the district
court to impose punitive damages against the defendants.
      In a report and recommendation, the Magistrate Judge recommended
dismissal of the action under 28 U.S.C. § 1915(e). The Magistrate Judge found
the plaintiffs did not reasonably describe the records sought in their FOIA
request as required by 5 U.S.C. § 552(a)(3). Additionally, the Magistrate Judge
concluded that FOIA only allows the plaintiffs the potential for injunctive relief;
it does not provide for the monetary damages sought by the plaintiffs. Finally,
the Magistrate Judge found that the plaintiffs failed to allege that they
exhausted their administrative remedies prior to filing suit as is required for
FOIA complaints. See Hedley v. U.S., 594 F.2d 1043, 1044 (5th Cir. 1979). The
district court adopted the Magistrate Judge’s report and dismissed the suit
without prejudice.
      On appeal, the plaintiffs-appellants do not address the basis on which the
district judge dismissed this suit. Plaintiffs-appellants’ brief argues that they
need the information they sought from the defendants to assert claims of
discrimination. Their brief does not identify the particular records sought or
allege that they have exhausted their administrative remedies. The plaintiffs-
appellants also do not provide any authority allowing a claim for monetary
damages.
      Because the plaintiffs-appellants’ brief does not address the basis for the
district court’s dismissal or state how the district court erred, we affirm the
district court’s dismissal without prejudice.


      AFFIRMED.




                                        2